Citation Nr: 0723190	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  01-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
February 1978 and February 1991 to April 1991.  She also 
served on active duty for training (ACDUTRA) from June 1, 
1996 to June 14, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

In December 2004, the appellant testified before the 
undersigned Veterans Law Judge via videoconference.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, the 
appellant submitted additional medical evidence, along with a 
waiver of initial RO consideration.

In March 2005, the Board denied the veteran's service 
connection claim for a low back disability.  Subsequently, 
the appellant filed a timely appeal of the March 2005 Board 
decision to the Court.  While the case was pending at the 
Court, the VA Office of General Counsel and the appellant's 
representative filed a joint motion for remand, received in 
August 2006, requesting that the Court vacate the Board's 
March 2005 decision, and remand the issue for further 
development.  In August 2006, the Court granted the motion 
and vacated the March 2005 decision.  Thus, the claim has 
since been returned to the Board for proceedings consistent 
with the Joint Motion for Remand.

In April 2007, the appellant submitted additional evidence 
with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the August 2006 Joint Motion and Court Order, 
further development is necessary.  

The veteran attributes her back problems to her period of 
ACDUTRA in June 1996.  On June 3, 1996, while on ACDUTRA, the 
appellant was examined due to complaints of right lower 
extremity pain, which she reported having for approximately 
two weeks prior.  She indicated that she had been to her 
private doctor and that she was told that she had sciatica.  
She also reported no history of back trauma.  At that time, 
she denied any problems with her lower back.  Impression was 
muscle spasm/strain - right upper leg.  

She was placed on physical profile for acute low back 
pain/sciatica from June 22, 1996 to August 22, 1996.  
Subsequently, she was diagnosed with disc disease of the 
lumbar spine, and placed on another profile in June 1997 due 
to a herniated disc.  

During her personal hearing in December 2004, the veteran 
testified that during the June 1996 ACDUTRA period, her back 
hurt worse after lifting her duffel bag and other equipment.  
Also, during her hearing, the appellant testified that she 
was seen for back problems on June 7, 1996 by a private 
doctor, Dr. Kelman who ordered x-rays of her back.  

According to the August 2006 Joint Motion and Court Order, 
the parties agreed that VA has a duty to assist the appellant 
by requesting her treatment records from Dr. Kelman for back 
treatment.  

The Board also finds that a medical opinion is necessary.  In 
its March 2005 decision, the Board concluded that the veteran 
had a pre-existing back disability prior to her June 1996 
ACDUTRA period which did not undergo a permanent worsening of 
the underlying pathology during her period of ACDUTRA.  The 
Board denied the claim, in part, because the objective 
evidence failed to show an injury during the June 1996 
ACDUTRA period.  The Joint Motion noted the 


appellant's testimony to the effect that her back problem got 
worse after lifting her duffel bag and other equipment while 
on June 1996 ACDUTRA.  Thus, in light of the appellant's June 
3, 1996 complaints, the June 1996 profile, and the 
appellant's testimony as to the worsening of her back 
symptomatology, the Court agreed that the Board, in its March 
2005 decision, did not assess the credibility of the 
appellant's testimony as to the injury she reportedly 
sustained during her June 1996 ACDUTRA period.  See 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  
Further, it was noted that the Board did not adequately 
explain why a medical opinion was not required.  38 C.F.R. § 
3.159.  When a veteran has shown some causal connection 
between his disability and her military service, the Board is 
obligated to request a medical examination or opinion.  See 
Wells v. Principi, 326 F.3d 1381, 1384 (2003).  

The Board also notes that in April 2007, the Board received a 
medical statement dated in March 2007 by a private physician, 
Dr. Toumbis, which indicates that the appellant's low back 
disc disease may worsen over time and when she has to lift or 
load anything.  Dr. Toumbis stated that "[t]his may in fact 
be a preexisting condition, which is related to this 
patient's military service and the condition simply has 
exacerbated itself over the years."  This statement should 
be reconciled with the medical opinion being requested 
herein. 

Also recently submitted is a pay stub that reflects that the 
appellant had "unit training assembly" from May 18, 1996 to 
May 19, 1996.    

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary consent 
and authorizations, the RO should request 
all treatment records from Dr. Kelman for 
treatment of the veteran's back 
disability, and associate them with the 
claims folder.

2. The appellant's claim should be 
referred for a VA medical opinion to 
ascertain whether her low back disability 
is related to her military service.  The 
claims folder should be made available to 
the examiner for review prior to 
rendering an opinion.  A complete 
rationale based on the evidence should be 
provided for any proffered opinion.  

The examiner should provide as to whether 
there is a 50 percent probability or 
greater that the pre-existing low back 
disability was aggravated by the June 
1996 period of ACDUTRA, and if so, 
whether it underwent a permanent, 
measurable increase in severity during 
service that was not due to the natural 
progress of the disease.  The examiner 
should reconcile any opinion with the 
evidence in the claims folder, to include 
the June 3, 1996 treatment note, the June 
1996 profile, the March 2007 statement by 
Dr. Toumbis, and any newly received 
treatment records from Dr. Kelman.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the appellant's service 
connection claim for a low back 
disability, taking into account any 
newly-obtained treatment records and VA 
opinion.  All applicable laws and 
regulations should be considered.   If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



